Bischoff, P. J.
The ground for the dismissal of the action appears from the return to be that the Municipal Court had no jurisdiction of an action for fraud and deceit.
Section 1364 of the charter (subd. 14) gives the Municipal Court jurisdiction in cases over which the District Courts had jurisdiction, and by section 3215 of the Code the provisions of section 2862, relative to the jurisdiction of Justices’ Courts, were made applicable to the District Courts. .
An action for an injury to property, as defined in section 3343 (subd. 10) of the Code is thus within the jurisdiction of the Municipal Court (Code, § 2862, subd. 2), and the Code definition of an injury to property— “ an actionable act, whereby the estate of another is lessened, other than a personal injury, or the breach of a contract ”— clearly covers an action for damages for deceit. See Farrington v. Bullard, 40 Barb. 512.
Upon examination of the pleadings we cannot agree with counsel for the respondent that the complaint might have been dismissed for insufficiency, and the dismissal upon the express ground) of jurisdiction was erroneous.
*527Judgment reversed and new trial ordered, with costs to the appellant to abide the event.
Levektritt and Clarice, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.